Case 2:19-cv-02928-SJF-ARL Document 23 Filed 10/15/19 Page 1 of 1 PageID #: 96


                        CIVIL CAUSE FOR INITIAL OONFERFNCE                          FI LED
                                                                                IN CLERK'S OFFICE
                                                                           U.S. DISTRICT COURT E.O.N.Y.


BEFORE: JUOOE FEUERSIBIN                                                    *     OCT 15 2019       *
                                                                            LONG ISLAND OFFICE

DATE: October 15, 2019             TIME: 30 minutes


CASE NUMBER: 2:19-cv-02928-SJF-ARL
CASE TITLE:          Bureau of Consumer Financial Protection v. Forster &Garbus,
LLP

PLTFFS ATIY:             Alana    Karbis,      Kristen    Batemen and    Hai-Bink NGyen
                          X present                      not present




DEFTS ATIY:             Joan Needleman
                         X present                       not present




OOURT REroRTER:      OOURTRCXii DEPUI'Y: BMM

OTHER:

__x_     CASE CALLED.

         DECISION:      ORDER(S) SIGNED/ ENTERED ON THE RECORD/ RESERVED.
CJIHBR;. Case is closed with leave to restore on ten (10) days notice in no event later than

4/22/2020.
